241 F.2d 712
57-1 USTC  P 9448
WADE MOTOR COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12994, 12995.
United States Court of Appeals Sixth Circuit.
Feb. 15, 1957.

Lawrence Dortch, Nashville, Tenn., for petitioner.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Charles E. Lowery and Melva M. Graney, Washington, D.C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The Commissioner determined income tax deficiencies against the petitioner.  Wade Motor Co., and automobile dealer in Gallatin, Tenn., for the years 1948 through 1952.  The Tax Court sustained the Commissioner in one proceeding for the years 1948 through 1950, and in another proceeding for the years 1951 and 1952, which judgments have been jointly reviewed.  26 T.C. 237.


2
The deficiencies arose out of a partial disallowance of a claimed deduction for rent for use of business property, consisting of money paid by the petitioner to a realty company under a written 'Rental agreement', which provided for the payment of one-half of the profits of the automobile agency 'as rental' for the property occupied by the petitioner.  The realty company in turn paid a portion of the money so received to the president and sole stockholder of petitioner as 'interest' on money 'loaned' by him to the petitioner.  These payments were annually an amount based upon six percent of his stockholdings in the corporation, and was that portion of the claimed rental deduction which the Commissioner disallowed.


3
For the reasons given by the Tax Court in its Findings of Fact and Opinion, the judgments of the Tax Court are affirmed.  Limericks v. Commissioner, 5 Cir., 165 F.2d 483; Utter-McKinley Mortuaries v. Commissioner, 9 Cir., 225 F.2d 870.